UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A AMENDMENT CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 7, 2011 (March 7, 2011) CHINA SUN GROUP HIGH-TECH CO. (Exact name of registrant as specified in its charter) DELAWARE 333-118259 54-2142880 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 Hutan Street, Zhongshan District Dalian, P.R. China (Address of principal executive offices) (Zip Code) +86 (411) 8289-7752 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY STATEMENT A Current Report on Form 8-K was filed with the Securities and Exchange Commission on March 7, 2011 (the “Initial Form 8-K”). A technical error caused the PDF reference file identified as Exhibit 99.1 to be removed from the Initial Form 8-K Filing. This Amendment to Form 8-K is being filed to amend Item 9.01of the Initial Form 8-K to include the PDF reference file identified as Exhibit No. 99.1. Item 9.01Financial Statement and Exhibits. (d)EXHIBITS Exhibit Number Description Presentation of China Sun Group High-Tech Co. dated March 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA SUN GROUP HIGH-TECH CO. Dated: March 7, 2011 By: /s/Guosheng Fu Guosheng Fu Chief Executive Officer
